 
iPura® Food Safety & Quality Assurance Services Agreement
 
This iPura® Food Safety & Quality Assurance Services Agreement (the “Agreement”)
is made as of __________, 2008, by and between:
 
Global Food Technologies, Inc., a corporation organized and duly established
under the laws of the State of Delaware, United States of America (“GFT”):
 
Certificate of Incorporation No.
:
301 8002
     
Date of issuance
:
24 March 1999
     
Place of issuance
:
Wilmington, Delaware USA
     
Address of head office
:
Corporate Trust Center
1209 Orange St.
Wilmington Delaware 19801 USA
     
Address of corporate office
:
13 Court Street, Hanford, California 93230, USA
     
Telephone
:
559-589-0100
     
Fax
:
559-589-0111
     
Represented by
:
Stanley John Bien – USA Passport 712060193

 
and
 
FIMEX VN Sao Ta Foods Joint Stock Company, a company organized and duly
established under the laws of the Socialist Republic of Vietnam ("Processor"):
 
Business Registration Certificate No.
:
5903000012
     
Date of issuance
:
19/12/2002
     
Place of issuance
:
Investment and Planning Department of Soc Trang
     
Address of head office
:
Km 213, National Road 1A, Ward 2, Soc Trang City, Soc Trang Province, Viet Nam

 
 
 

--------------------------------------------------------------------------------

 


Represented by
:
 Ms. Duong Ngoc Kim              General Director
     
Tel
:
008479822223- 008479822204
     
Fax
:
0084798222122- 008479825665

 
GFT and Processor are hereinafter referred individually to as “Party” and
collectively to as “Parties”.
 
Recitals:
 
A.
GFT is the owner of the proprietary, and in some countries patented, iPura
bacteria elimination and shelf life extension system, commonly known as the
“iPura System”, providing a unique “clean-step” process utilizing expertise in
cellular biology and combining multiple microbial interventions to deliver an
environmentally friendly, low-cost method to kill pathogens in certain species
of seafood.

 
The iPura System is a component of GFT’s iPura Food Safety and Quality Assurance
Services Program (“iPura Food Safety Program”), representing The Highest
Standard in Food Safety™, making food products cleaner and safer without
affecting the natural taste, texture, color or nutritional value of the
processed food.
 
The iPura System also has the potential to extend the shelf life of the
processed products. Among other benefits, the iPura Food Safety Program helps
seafood processors increase the quality, safety and economic value of their
products by reducing or eliminating the waste and risk of liability associated
with the distribution of certain contaminated seafood products, thereby
increasing consumer confidence in their products and enabling their products to
qualify for participation in the iPura Supplier Program described below.
 
B.
Processor processes “Product” from live to packaged at “Processor’s Plant”, and
then sells that Product to its customers.  In connection with that processing,
Processor desires to participate on a limited basis in GFT’s  “iPura  Supplier
Program”, which will consist  of two principal components in the arrangements
between Processor and GFT:  the iPura Food Safety Program and a supplier
arrangement between Processor and GFT and/or one of GFT’s affiliated companies,
as the “Buyer”, whereby under a separate agreement (“SA”) known as the iPura
Supplier Agreement being executed concurrently with and dated of even date
herewith, Processor agrees to fulfill all of Buyer's orders for Processor’s
Seafood bearing the iPura Seal on its packaging (such Seafood being referred to
as “iPura-labeled Seafood”).

 
 
2

--------------------------------------------------------------------------------

 

C.
Processor is aware of the iPura Supplier Program, has been informed of and made
such investigations of all the details of the program that Processor deems
necessary or advisable in order to make an informed business decision,
recognizes the benefits of the program, and has decided to participate in the
program on the basis described in this Agreement.

 
Accordingly, Processor desires to upgrade part of the facilities at Processor's
Plant to enable it to qualify it to participate in a limited fashion in the
iPura Supplier Program, and, in pursuance thereof by this Agreement, to have GFT
install and operate the iPura System at the Site, provide the iPura Services at
the Site and enter into a SA with GFT concurrently with the execution of this
Agreement.  GFT is willing to provide Processor those opportunities.
 
More importantly, the Processor via this business arrangement with GFT under
this Agreement will have better chances to gain recognition as having the
highest standards in processing seafood and food safety in the international
market, especially in the U.S., and also have an opportunity to gain
international market share.
 
D.
This Agreement sets forth the understanding between GFT and Processor concerning
Processor's participation in the iPura Supplier Program.

 
In consideration of the mutual promises set forth herein and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties agree as follows:
 
1.           DEFINITIONS
 
As used herein, the following terms have the following meanings:
 
 
1.1
Accessory Services has the meaning set forth in Section 5.5(e)(iii).

 
 
1.2
Confidential Information has the meaning set forth in Section 8.1.

 
 
1.3
Direct Competitor means any person or entity whose primary business is food
processing and/or food safety, or any person or entity controlling, controlled
by or under common control with such a person or entity.

 
 
1.4
Buyer has the meaning set forth in Recital B above.

 
 
1.5
Equipment means one or more (but not necessarily all) of the following of GFT’s
proprietary integrated components that may be used, as determined in GFT’s sole
judgment, to treat the Product and entitle Processor to affix the iPura Seal to
packaging containing the Product so treated: vessels, loaders, unloaders, trays,
conveyors, rinse systems, tray trucks, chillers, mix and fill systems, tray and
tray truck washing systems, and other items specially manufactured, installed,
operated, monitored and/or maintained by or for GFT from time to time.

 
 
3

--------------------------------------------------------------------------------

 

 
1.6
FFDCA has the meaning set forth in Section 5.2(i).

 
 
1.7
FPLA has the meaning set forth in Section 5.2(j).

 
 
1.8
Force Majeure means, in relation to either Party, any event that is beyond the
reasonable control of any Party which has not been brought about at the instance
of the Party claiming an event of Force Majeure and which such party could not
prevent or overcome despite having exercised due care and diligence and which
results in failure of the implementation of the Agreement. Such events, provided
they satisfy the requirements stated in the preceding sentence, shall include,
but not be limited to, the following: (a) earthquake or flood; (b) cyclone or
other extreme climatic disturbances; (c) acts of terrorism;  (d) war or
hostilities (whether declared or not); (e) change in government regulations; and
(f) new legal prohibitions including i.e., the refusal to issue visas or export
licenses, invasion, act of foreign enemy, rebellion, weapon conflict or military
actions, civil war, ionising radiation, contamination by radioactivity from
nuclear fuel, any nuclear waste, radioactive toxic explosion or volcanic
eruptions;

 
 
1.9
GFT Documents has the meaning set forth in Section 9.1(a).

 
 
1.10
GFT Indemnitees has the meaning set forth in Section 10.2.

 
 
1.11
GFT's IP has the meaning set forth in Section 7.1.

 
 
1.12
GFT Personnel means any and all employees, officers, agents, independent
contractors and representatives of GFT.

 
 
1.13
GFT’s Properties has the meaning set forth in Section 7.1.

 
 
1.14
Governmental Authority means any law, statute, ordinance, rule, regulation,
order, writ, injunction, decree, judgment, award or other order of any foreign,
federal, state or local governmental or regulatory body, department, bureau,
office, administrative agency, court or authority or body.

 
 
1.15
Infringement has the meaning set forth in Section 9.5.

 
 
1.16
Innovations have the meaning set forth in Section 7.2.

 
 
1.17
iPura Food Safety Program means the iPura System and the iPura Services.

 
 
4

--------------------------------------------------------------------------------

 

 
1.18
iPura Food Safety Team means those GFT Personnel consisting of a microbiologist,
quality control supervisor, process engineer, maintenance technician and
sanitation supervisor, and/or such other GFT Personnel as GFT may determine in
its sole discretion from time to time, in such shifts as GFT deems necessary or
advisable to oversee the operation and maintenance of the iPura System at the
Site.

 
 
1.19
iPura-labeled Seafood has the meaning set forth in Recital B.

 
 
1.20
iPura Seal means the trademarked marketing materials set forth on Exhibit A, or
such other materials as GFT shall provide to Processor from time to time.

 
 
1.21
iPura Services means the onsite services performed by GFT Personnel utilizing
the iPura System as more specifically delineated in Section 4.

 
 
1.22
iPura Supplier Program has the meaning set forth in Recital B above.

 
 
1.23
iPura System  means the combination of GFT’s proprietary integrated Equipment,
Parts/Tools/Supplies, methods,  processes and other components specially
manufactured, installed, operated, monitored and/or maintained by or for GFT to
treat Product which, when so treated, is eligible for packaging in packages
bearing the iPura Seal.

 
 
1.24
Installation Costs means all costs and expenses for or in connection with the
installation of the iPura System at the Site in Processor’s Plant in accordance
with the provisions of Section 3.2, including but not limited to all permits
and/or approvals required by the Vietnamese Authority; allocation of sufficient
floor space as GFT specifies for, and construction and/or reconfiguration costs
at Processor’s Plant of, the stand-alone processing room, supply/warehousing
room and motor room; and all labor costs, utility costs (including, but not
limited to, electrical, gas, sewer and water), plumbing and piping costs, hookup
costs, and other labor and/or material costs incurred in connection with such
installation.

 
 
1.25
Installation Date means that date when GFT gives notice to Processor that it has
completed installation of the iPura System at the Site and the iPura Food Safety
Team is prepared to accept Product for processing through the system.

 
 
1.26
Licensed Materials means the iPura Food Safety Program user manuals and
handbooks, and any other documentation provided by GFT to Processor and relating
to the iPura Food Safety Program.

 
 
5

--------------------------------------------------------------------------------

 

 
1.27
Manufacturing Costs means all costs and expenses for or in connection with the
engineering, design, manufacture and/or procurement of the Equipment and
Parts/Tools/Supplies by or at the direction of GFT, shipment of the Equipment
and Parts/Tools/Supplies to Processor’s Plant, and travel by GFT Personnel to
and from Processor's Plant to supervise installation of the Equipment and the
warehousing and storage of the Parts/Tools/Supplies.

 
 
1.28
Parts/Tools/Supplies means all parts and tools that GFT deems necessary or
advisable to maintain in stock for the repair and/or maintenance of the
Equipment, and all supplies that GFT deems necessary or advisable to store and
use at the Site in connection with processing Product through the iPura System
(e.g., antimicrobial solution, cleaning materials, uniforms, etcetera).

 
 
1.29
Processor Documents has the meaning set forth in Section 10.1(a).

 
 
1.30
Processor Indemnitees has the meaning set forth in Section 9.5.

 
 
1.31
Processor's Plant means the processing facility occupied by Processor at Km
2132, National Road 1A Soc Trang Province, Vietnam.

 
 
1.32
Product means seafood products to be designated by the Parties.  Until such time
as the Parties otherwise agree in writing, the only Product is Seafood.

 
 
1.33
SA has the meaning set forth in Recital B above.

 
 
1.34
Seafood means only shrimp.

 
 
1.35
Site means the secure operating, treatment and storage areas at which (1) the
iPura System will be installed and (2) the Parts/Tools/Supplies will be stored
or warehoused, as appropriate, within Processor's Plant, all to GFT's
specifications.

 
 
1.36
Vietnamese Authority means any and all of the following: the National Assembly
of Vietnam, the Standing Committee of the National Assembly of Vietnam, the
President of the Socialist Republic of Vietnam, the Government of Vietnam, the
Prime Minister, the Government Office, any Ministries, any People's Committees
or any other State agency of Vietnam.

 
 
1.37
Term and Renewal Term have the meanings set forth in Sections 6.1 and 6.2,
respectively.

 
 
1.38
Treated Product means Product that has been ordered by Buyer and processed by
GFT through the iPura System.

 
 
6

--------------------------------------------------------------------------------

 

 
1.39
Utilities and Facilities has the meaning set forth in Section 5.5(e)(i).

 
 
1.40
United States means the United States of America and all of its territories.

 
1.41 
Vietnam means the Socialist Republic of Vietnam

 
2. 
LICENSE GRANT  AND THE TREATED PRODUCTS

 
Subject to the terms and conditions of this Agreement, GFT hereby grants, and
Processor hereby undertakes, for the Term and for each Renewal Term, a
non-exclusive, non-transferable, worldwide license:
 
(a)           to use the Licensed Materials solely for internal business
purposes; and
 
 
(b)
to use the iPura Seal solely for application to packages containing Treated
Product for which the Buyer has submitted an order to Processor and Processor
sells to Buyer, and to the exterior of shipping cases containing only such
Treated Product.

 
3. 
MANUFACTURE AND INSTALLATION OF EQUIPMENT

 
 
3.1
Initial Responsibilities and Timing.  The Equipment shall be designed,
engineered, manufactured and shipped to Processor's Plant by or pursuant to the
directions of GFT, and GFT shall bear all Manufacturing Costs.

 
The iPura System will be installed by or under the direction of GFT Personnel
and/or contractors on the Site at Processor’s Plant in accordance with the
provisions of Section 3.2.
 
Design, plans and engineering for the iPura System to be installed at the Site
will start within thirty (30) days after Processor and GFT execute this
Agreement, and the SA; installation thereof will be completed as promptly as
reasonably practical thereafter, with a target date of December 1, 2008, subject
to performance by Processor of all of its obligations to be performed hereunder
in facilitation of such installation on a timely and cooperative basis.
 
 
7

--------------------------------------------------------------------------------

 

 
3.2
Installation Requirements.  Processor undertakes, at its own cost, to provide
GFT with the Site at a location within Processor's Plant that is satisfactory
and suitable with the requirements of GFT during the Term and for each Renewal
Term.  Such location having been previously agreed to by GFT. Processor shall,
at it own cost, (1) assist in obtaining all permits and/or approvals required by
the relevant Vietnamese Authority for importation of the Equipment and
Parts/Tools/Supplies and the installation of the iPura System at the Site, (2)
provide its staff of engineers, electricians, welders, plumbers and other
necessary laborers to assist such installation, (3) allocate sufficient floor
space at the Site as GFT specifies for the iPura System, (4) the above
processing room has previously been determined and approved by GFT provided
however the processor shall assist GFT in constructing within the above
mentioned approved facility a supply/warehousing room and motor room within and
build the same to GFT’s specification and in accordance with all relevant laws
and regulation of Vietnam and Vietnamese authority; and (5) provide all
utilities (including, but not limited to, electrical, gas, sewer and water),
meters, plumbing, piping, wiring,  and hookups to the iPura system’s connection
points, and other labor and/or materials required in connection with such
installation.

 
In carrying out the foregoing installation requirements, Processor shall fully
and timely cooperate and coordinate with GFT Personnel who are assigned to
supervise such work.  Processor shall be responsible for paying all Installation
Costs on a timely basis when and as incurred (or, if GFT is billed directly by
the provider of the materials, services or other items that are included in
Installation Costs, then within seven (7) days from the date of issuance of the
invoice or written notice to pay from GFT).  Processor shall not remove the
iPura System, or move the iPura System or any part thereof from its originally
installed location at the Site without GFT’s advance written consent, which may
be conditioned on GFT's participation in the proposed action.  Furthermore,
Processor shall guarantee and provide GFT Personnel continuous access to the
Site.
 
 
3.3
During the Term and for each Renewal Term, ownership and title to the iPura
System, including all Equipment and Parts/Tools/Supplies, shall belong solely to
GFT, and Processor hereby waives all claims and rights thereto.   Processor
shall not have any right to assign, transfer or encumber the iPura System,
Equipment or Parts/Tool/Supplies or any interest therein.

 
4.
OPERATION AND MAINTENANCE OF THE iPura SYSTEM;  INSPECTION OF TREATED PRODUCT

 
 
4.1
Performance of Operation and Maintenance, and Visual Inspection.  Once
installation of the iPura System is completed, the iPura System will be
maintained, monitored, and operated by GFT Personnel at the Site, and Treated
Product visually inspected prior to delivery, under the sole control of GFT
Personnel and at GFT’s sole cost and expense, solely with respect to Product
ordered by Buyer, as follows, without interference by Processor:

 
 
8

--------------------------------------------------------------------------------

 

 
(a)
Operation includes supervision of the loading of the Product to be treated
through the iPura System onto system trays and/or conveyors; pre-operation
rinse; conducting the bacterial reduction operation (antimicrobial intervention
with FDA-approved organic antimicrobial agent(s)); supervision of the unloading
of the Treated Product from the system trays and/or conveyors; supervision of
placing the Treated Product into individual packages and sealing the packages;
and supervision of the application of the iPura Seals to qualifying
packages;  Processor will not be required to buy new packaging equipment.

 
 
(b)
Maintenance includes regularly scheduled maintenance activities and provision of
maintenance technicians for scheduled and unscheduled maintenance requirements.
Processor shall not permit its personnel to enter the GFT treatment area without
permission of the GFT shift supervisor/GFT on-site manager, to ensure
maintenance of a “low microbial” environment.

 
 
(c)
Prior to the departure of any Treated Product from the Site and/or the
Processor’s Plant for delivery to a common carrier designated or approved by
GFT, GFT or a third party designated in writing by GFT shall visually inspect
such Treated Product for obvious, patent deficiencies.  The Treated Product will
be accepted for delivery if the Treated Product as visually inspected is
consistent with the specifications and standards of GFT and evidences no
obvious, patent deficiencies. During the visual inspection, GFT or the third
party designated by GFT may either (1) reject the Treated Product that does not
comply with the specifications and standards of GFT or otherwise contains
obvious, patent deficiencies, and/or (2) require prompt correction or
replacement of the Treated Product, as GFT elects in its sole discretion.

 
It is understood that the visual inspection provided for herein shall not exempt
the Processor from any of its responsibilities under this Agreement nor limit
Processor's representations and warranties under this Agreement. Furthermore,
such visual inspection shall not relieve Processor of liability for latent
deficiencies not visible to the unaided, naked eye.
 
 
4.2
Additional GFT Responsibilities.  GFT hereby undertakes the following additional
responsibilities at GFT’s sole direction, cost and expense, but only with
respect to Product ordered by Buyer (and not with respect to any product that
might be ordered by another customer of Processor):

 
 
9

--------------------------------------------------------------------------------

 

 
(a)
establish and maintain cleanliness standards for the iPura System operating
area;

 
 
(b)
provide the iPura  Food Safety Team;

 
 
(c)
use commercially reasonable efforts to utilize bilingual personnel;

 
 
(d)
train system operators and personnel assigned by Processor to perform routine
labor in the iPura System processing lines or other work areas;

 
 
(e)
determine optimal product film (plastic) Oxygen Transmission Rate (OTR) for
packaging;

 
 
(f)
supervise Processor’s packaging of all Treated Product, including the
application of the iPura Seal to only those packages for which the Buyer has
submitted an order to Processor and Processor sells and ships to Buyer;

 
 
(g)
conduct shift product microbial inspections and sanitation microbial
inspections;

 
 
(h)
provide laboratory equipment and supplies as required;

 
 
(i)
provide consulting on compliance with the U.S. Food and Drug Administration’s
Hazard Analysis and Critical Control Points food safety program, commonly known
as “HAACP”;

 
 
(j)
provide certification guidance;

 
 
(k)
provide maritime rejection, detention and regulatory intervention insurance, but
only for Treated Product that is iPura-labeled Seafood;

 
 
(l)
provide a report to Processor on microbial levels (pre/post treatment), with
microbial readings, at such intervals as GFT deems advisable;

 
 
(m)
provide daily processed weight totals to Processor;

 
 
(n)
provide direct and unimpeded management control over GFT Personnel;

 
 
(o)
pay for the costs of the Utilities and Facilities based on actual
consumption  as recorded in the relevant meters for the relevant period and the
invoices issued by the relevant service providers; and

 
 
(p)
such other responsibilities as might be agreed upon by the Parties.

 
 
10

--------------------------------------------------------------------------------

 

 
4.3
Consequences of GFT’s Failure to Observe Responsibilities.  It is understood
that GFT shall be responsible for any loss or damage suffered by Processor for
the failure of GFT to observe its responsibilities set out in Section 4.2 above.

 
5. 
SPECIFIC PROCESSOR RESPONSIBILITIES

 
 
5.1
Payment of Installation Costs.  Processor shall timely pay all Costs related to
the iPura site readiness, including utility hookups to the iPura System
connection points, as provided in this Agreement.

 
 
5.2
Operating Responsibilities.  Processor hereby undertakes the following operating
responsibilities, at Processor's sole cost and expense, in addition to the
Installation Costs:

 
 
(a)
build out or reconfigure Processor’s Plant layout to accommodate installation
and operation of the iPura System, as required by Section 3.2;

 
 
(b)
process the Product ordered by Buyer as Processor usually does, with adequate
personnel and on a schedule reasonably satisfactory to ensure processing of all
of Buyer's orders on a timely basis, but in no case less than schedules agreed
to under any purchase order or other contract governing such order;

 
 
(c)
provide all personnel other than the iPura  Food Safety Team necessary or
desirable, in GFT’s determination, to perform routine labor in the iPura
System’s processing lines or other work areas consistent with the requirements
of Section 5.2(b) above;

 
 
(d)
provide adequate workspace as required by GFT for the installation, operation
and maintenance of the iPura System and GFT Personnel;

 
 
(e)
provide chillers in good working condition and having sufficient capacity and
capability to fully support the iPura System at Processor’s plant, as GFT may
require; It is agreed that present chillers are sufficient for GFT purposes,
provided that they are in good working order.

 
 
(f)
provide sufficient parking space for GFT personnel and GFT’s vehicles if so
requested by GFT;

 
 
(g)
provide all utilities, such as but not necessarily limited to electrical, gas,
sewer and water services, and telephone and broadband Internet access,
determined by GFT to be necessary or desirable to operate the iPura System;

 
 
11

--------------------------------------------------------------------------------

 

 
(h)
provide storage area(s) for needed Parts/Tools/Supplies and other materials
needed for the activities and operations pursuant to this Agreement;

 
 
(i)
deliver freshly processed Product, free of antibiotics or other drugs not
approved for food under any applicable Governmental Authority, such as but not
limited to the United States Federal Food, Drug, and Cosmetic Act (the “FFDCA”),
to the GFT work area (by conveyor belt or some other delivery process) in a
steady flow of work to easily enable final processing of Buyer's orders of
Product (and only such Product) through the  iPura System (avoiding build-up and
delivery of multiple “batches”);

 
 
(j)
package all Treated Product, including affixing proper labeling to the exterior
of such packaging, in conformance with the descriptions and requirements set
forth in each respective purchase order of Buyer and all applicable Governmental
Authority, such as but not limited to the United States Fair Packaging and
Labeling Act (the “FPLA”);

 
 
(k)
apply the iPura Seal to all (and only) those packages containing Treated Product
for which the Buyer has submitted an order to Processor and Processor intends to
and in fact does sell and ship to Buyer;

 
 
(l)
place the packages containing Treated Product into shipping cases immediately
after the individual Product package is sealed, whenever possible;

 
 
(m)
apply iPura Seals only to the exterior of shipping cases containing solely
Treated Product which has been sold to and is to be shipped to Buyer or its
designee;

 
 
(n)
maintain the Treated Product in a chilled environment, at a temperature to be
specified by GFT;

 
 
(o)
provide laboratory workspace for 1-2 GFT technicians,

 
 
(p)
provide plant closure or work disruption notices to GFT at least 48 hours in
advance;

 
 
(q)
adhere to GFT  standards when entering GFT workspaces;

 
 
(r)
provide unimpeded, safe, timely, 24-hour access to the Site and the
iPura  System by all GFT Personnel;

 
 
12

--------------------------------------------------------------------------------

 

 
(s)
provide security and a safe environment for the Site, the iPura System and GFT
Personnel;

 
 
(t)
control its employees, officers, agents, etc. to ensure compliance with all
terms of this Agreement and the SA;

 
 
(u)
assist GFT in obtaining the work permits and visa and other necessary permits
from the Provincial authorities, for the GFT Personnel assigned to the Site
and/or the Processor’s Plant.

 
 
(v)
be solely responsible for its own debts, accounts, tax and financial obligations
and other obligations under the laws of Vietnam, without any liability of GFT;
and

 
 
(w)
such other responsibilities as may be agreed upon by the Parties.

 
 
5.3
Consequences of Processor's Failure to Observe Responsibilities.  It is
understood that the Processor shall be responsible for any loss or damage
suffered by GFT for the failure of Processor to observe its responsibilities set
out in Section 5.2 above.

 
 
5.4
Ownership and Custody after Delivery.  The Treated Product shall be under the
ownership and custody of GFT from the time it is actually delivered to GFT in
accordance with the shipment terms specified by GFT from time to time.

 
 
5.5
Additional Responsibilities of Processor. In addition to its responsibilities
specified above, the Processor hereby undertakes the following:

 
 
(a)
Processor undertakes to provide sufficient Seafood as required by the Buyer from
time to time and as indicated in each purchase order submitted by Buyer pursuant
to the SA.

 
 
(b)
Processor shall not grant any pledge, mortgage or other security interest in or
otherwise covering the Equipment, Parts/Tools/Supplies, GFT's Properties and/or
GFT's IP to any  third party unless otherwise approved in writing by GFT.

 
 
(c)
Processor shall be responsible for:

 
 
(i)
providing a sufficient and uninterrupted supply of power, water,
telecommunication, other necessary or desirable utilities and facilities to
ensure the continuous processing of Product through the iPura System to ensure
full and timely satisfaction of all of Buyer's orders for Treated Product
(“Utilities and Facilities”);

 
 
13

--------------------------------------------------------------------------------

 

 
(ii)
for avoidance of doubt, GFT agrees to reimburse Processor for the
actual  Internet  and telephone expenses directly attributable to GFT's staff
usage of such services at the Site, provided such expenses are not greater than
those customarily charged by the service provider to Processor for its own
needs; No additional telephone or internet fees shall be incurred by Processor.

 
 
 (iii)
providing sufficient and uninterrupted accessory services to ensure the
continuous processing of Product at the Site, including, without limitation,
waste water drainage, liquid and solid waste discharge, etc. (“Accessory
Services”). GFT agrees to pay any additional fees incurred by processor due to
sewer, solid waste discharge, etc. attributable to GFT.

 
 
 (d)
In any case where the supply for Utilities and Facilities and/or Accessory
Services are interrupted so as to delay the delivery of the Treated Product to
Buyer per its orders, Processor shall be solely liable for any damage resulting
from such delay of the delivery of Treated Product, except for the cases of
Force Majeure as provided in Section 11.3. In this circumstance, GFT shall have
the right, at the cost of Processor (which costs Processor shall pay immediately
upon demand of GFT), to carry out measures to mitigate, including, without
limitation, (1) hiring power generator(s) at capacity sufficient for backing up
continuous processing, (2) obtaining alternative water supplies, (3) engaging
contractors, and (4) doing everything else necessary or advisable to provide
Utilities and Facilities and/or Accessory Services, as appropriate, to ensure
the continuous processing of Product to fully and timely satisfy Buyer's orders
for such Product .

 
 
(e)
Processor shall deliver to the Site only Seafood that is intended to be treated
through the iPura System pursuant to orders submitted by Buyer, and, except as
may otherwise be provided in this Agreement, shall not perform any other
operation on the Product or place any goods irrelevant to the processing of the
Product at the Site or another location agreed to by GFT in writing.  In the
event that Processor desires to make any alteration to the Site, Processor shall
not do so without the prior written consent of GFT.  In any case, Processor
shall be liable for any disruption of the processing of the Products or loss or
damage arising out of or in connection with alterations in the operation or the
Site.

 
 
14

--------------------------------------------------------------------------------

 

 
5.6
Subject to Section 11.3, any violation by the Processor of the obligations
provided in this Section 5 is considered a material breach that, in addition to
entitling GFT to pursue its remedies, is grounds for termination of this
Agreement by GFT in accordance with the provisions of Section 6.3(a).

 
6. 
TERM AND RENEWAL TERM

 
 
6.1
Term.  The initial term of this Agreement shall commence when all parties have
executed this Agreement and shall expire three (3) years after the Installation
Date (the “Term”).

 
 
6.2
Renewal.  GFT may renew this Agreement upon written notice given to Processor at
least sixty (60) days prior to the expiration of the initial Term or then
current Renewal Term, for an additional term of three (3) years (each such term,
a “Renewal Term”) running consecutively with and immediately following the
preceding term, if the following conditions are met: (1) the SA or a replacement
therefore is then in effect between GFT and Processor; and (2) GFT has not
materially defaulted in its obligations under this Agreement during the
preceding three-year period.

 
6.3           Termination by GFT.
 
 
(a)
Breach.  GFT may terminate this Agreement if Processor breaches this Agreement,
including any of its obligations under this Agreement, and fails to fully
rectify the breach within thirty (30) days after GFT gives written notice to
Processor specifying the breach.

 
 
(b)
Insolvency.  GFT shall have the right to terminate this Agreement immediately
upon written notice to the Processor in the event that Processor becomes
insolvent, proposes any dissolution, liquidation, composition, financial
reorganization or recapitalization with creditors, or makes an assignment for
the benefit of creditors, or if any receiver, liquidator, creditor or similar
agent is appointed or takes possession with respect to any property or business
of Processor, or if Processor has filed against it a petition under any
bankruptcy or insolvency law which is not dismissed within sixty (60) days.

 
 
15

--------------------------------------------------------------------------------

 

 
(c)
Dependency of Agreements.  Processor and GFT understand and agree that GFT would
not execute this Agreement unless adequate assurance was given that if Processor
breaches either this Agreement or the SA, such breach would constitute a breach
under both of said agreements.  Accordingly, Processor and GFT agree that any
breach by Processor under this Agreement or the SA shall constitute a breach
under both of said agreements, whereupon GFT shall be entitled to pursue any one
or more or all of its remedies, including the right to terminate, under any one
or both of said agreements for said breach.

 
 
6.4
Effect of Termination.  Upon termination of this Agreement, all rights and
licenses granted to Processor under this Agreement shall immediately be
terminated, and GFT shall have the right and option to remove and transport the
iPura System to a new location of GFT's choice anywhere in the world at
Processor's sole cost and expense and with Processor's full cooperation, on a
time schedule specified by GFT.    Within thirty (30) days after termination of
this Agreement, Processor shall pay to GFT all accrued and unpaid amounts owed
by Processor to GFT hereunder, including damages incurred by GFT as a result of
any breach by Processor of its obligations hereunder.

 
7. 
PROPRIETARY RIGHTS

 
 
7.1
Ownership.  All right, title and interest in and to the Licensed Materials, the
iPura Seal, the iPura Food Safety Program, and the iPura Supplier Program,
including each of their component parts (severally and collectively “GFT’s
Properties”), and all patent, copyright, trademark, trade secret and all other
intellectual and industrial property rights therein and thereto (severally and
collectively “GFT’s IP”) shall remain with and shall be owned exclusively by GFT
and its licensors, and Processor shall have no right, title or interest therein
or thereto.  Processor will not claim any such right, title or interest or take
any position adverse to GFT’s ownership of any and/or all such rights title and
interests.

 
 
7.2
Innovations.  Any improvements, inventions, or innovations related to GFT’s
Properties and/or GFT’s IP made during the Term (“Innovations”) shall be the
exclusive property of GFT, free of royalties, notwithstanding the fact that an
Innovation may have been created, initiated or suggested by Processor, including
Processor’s employees, officers and agents.  Processor undertakes to fully
cooperate with GFT in any filings for protection of Innovations and Processor
undertakes to fully cooperate as GFT may request, including signing written
assignments and waivers of interest in all such Innovations.

 
 
16

--------------------------------------------------------------------------------

 

 
7.3
Markings.  Processor shall not alter or remove any patent, copyright, trademark,
trade secret, proprietary, and/or other notices contained on or in copies of
GFT’s Properties and/or GFT’s IP.  Processor shall reproduce all such notices on
or in all copies of GFT’s Properties and/or GFT’s IP made by Processor.

 
 
7.4
No Reverse Engineering.  Processor shall not modify GFT’s Properties and/or
GFT’s IP.  Processor shall not cause or permit disassembly or reverse
engineering of the iPura System.

 
 
7.5
Reporting of Violations.  Processor shall promptly report to GFT any actual or
suspected violation of this Section 7 and shall take all reasonable further
steps requested by GFT to prevent or remedy any such violation.  Processor shall
take appropriate action by instruction or agreement with its employees to
satisfy its obligations under this Section 7.

 
8. 
CONFIDENTIALITY

 
 
8.1
Confidential Information.  Processor may be given access to information or
materials that are considered trade secret, confidential and/or proprietary to
GFT, including the Licensed Materials, or any portions thereof, and other
documentation, materials, or technical information related to GFT Properties
and/or GFT IP (“Confidential Information”).

 
 
8.2
Restrictions on Use and Disclosure.  Processor shall: (1) treat all Confidential
Information as strictly confidential; (2) not disclose any Confidential
Information to any other person or entity without the prior written consent of
GFT; (3) protect the Confidential Information with at least the same degree of
care and confidentiality as it affords its own confidential information, at all
times exercising at least a reasonable degree of care in such protection; and
(4) not use any Confidential Information for any purpose other than the
implementation of this Agreement.  The restrictions in this Section 8.2 shall
survive for a period of five (5) years after the termination or expiration of
this Agreement, except that such non-disclosure period shall be perpetual in the
case of Licensed Materials or any portions thereof, and any of the Confidential
Information that is a trade secret.

 
 
8.3
Return of Confidential Information.  Processor shall promptly return all
tangible material embodying Confidential Information (in any form and including,
without limitation, all summaries, copies and excerpts of Confidential
Information) upon the earlier of (1) the termination or expiration of this
Agreement; or (2) GFT’s written request.

 
 
17

--------------------------------------------------------------------------------

 

 
8.4
Terms of Agreement.   Processor understands that GFT could suffer serious harm
if the terms of this Agreement were ever to be divulged to others.  Processor
undertakes, represents and warrants to GFT, that Processor will not disclose any
of the provisions of this Agreement to anyone except its attorney, banker,
accountant and/or prospective bona-fide purchaser of its business (none of whom
shall disclose it to any other person) or pursuant to court order.  Any
disclosure thereof by Processor or its attorney, banker, accountant and/or
prospective bona-fide purchaser of its business to another person will be deemed
a violation of this Section 8.4.  Processor shall take all necessary precautions
to ensure the safekeeping and confidentiality of this Agreement.  Processor's
violation of this confidentiality clause shall constitute a breach of this
Agreement, terminate Processor's option to extend the term of this Agreement (if
any is provided for herein), and GFT shall have the right to terminate this
Agreement and/or pursue any other remedies available to GFT.

 
9.
REPRESENTATIONS AND WARRANTIES, LIMITATION OF LIABILITY, AND INDEMNIFICATION

 
 
9.1
Representations and Warranties by GFT.  GFT makes the following representations
and warranties to Processor:

 
 
(a)
GFT is a corporation duly organized, validly existing and in good standing under
the laws of its jurisdiction of incorporation.  GFT has the requisite corporate
authority and power to enter into, execute and deliver this Agreement and each
agreement, certificate, document and instrument to be executed and delivered by
it pursuant to this Agreement (collectively, the “GFT Documents”) and to perform
its obligations hereunder and thereunder.  The execution, delivery and
performance of this Agreement and the other GFT Documents have been duly
authorized by all corporate action of GFT.  This Agreement and each of the other
GFT Documents have been duly executed and delivered by GFT and each constitutes
a valid and binding obligation of GFT enforceable in accordance with its terms,
except as enforcement may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting creditors’ rights generally
and by general principles of equity (regardless of whether considered in a
proceeding in equity or at law).

 
 
18

--------------------------------------------------------------------------------

 

 
(b)
The execution, delivery and performance by GFT of this Agreement and the other
GFT Documents, the fulfillment of and compliance with the terms and provisions
hereof and thereof and the consummation by GFT of the transactions contemplated
hereby and thereby do not and will not (with or without notice or lapse of time,
or both) conflict with or result in any violation by GFT under any provisions of
or result in acceleration, termination, cancellation or modification of, or
constitute a default under: (1) any provision of the organizational or other
governing documents of GFT; (2) any note, bond, mortgage, indenture, deed of
trust, license, franchise, permit, concession, contract, lease, agreement or
other instrument, obligation or agreement of any kind to which GFT is a party or
by which GFT may be bound or affected; or (3) any judgment, order, decree or
statute, law, ordinance, rule or regulation applicable to GFT, its properties or
assets; and

 
 
(c)
GFT has the right to grant the license to the iPura Seal and the Licensed
Materials granted herein.

 
 
9.2
Disclaimers.  EXCEPT AS SET FORTH IN SECTION 9.1 ABOVE, THE LICENSED MATERIALS,
THE iPura  SEAL AND THE iPura FOOD SAFETY PROGRAM ARE PROVIDED “AS IS” AND
WITHOUT WARRANTY OF ANY KIND, WHETHER EXPRESS OR IMPLIED, WRITTEN OR ORAL, AND
GFT DISCLAIMS ALL OTHER WARRANTIES, INCLUDING ANY WARRANTY OF MERCHANTABILITY,
NON-INFRINGEMENT, OR FITNESS FOR A PARTICULAR PURPOSE.  WITHOUT LIMITING THE
GENERALITY OF THE FOREGOING, GFT DOES NOT REPRESENT THAT THE iPura FOOD
SAFETY PROGRAM WILL BE ERROR FREE.

 
 
9.3
Limitation on Liability.  PROCESSOR’S EXCLUSIVE REMEDY AND GFT’S ENTIRE
LIABILITY RELATED TO THE SUBJECT MATTER OF THIS AGREEMENT, WHETHER IN CONTRACT,
WARRANTY, TORT, OR ANY OTHER LEGAL THEORY, SHALL BE LIMITED TO THE RECOVERY OF
PROVEN DAMAGES UP TO THE TOTAL OF THE INSTALLATION COSTS ACTUALLY PAID BY
PROCESSOR PURSUANT TO THIS AGREEMENT, AND GFT'S LIABILITY IS FURTHER SUBJECT TO
PROCESSOR GIVING NOTICE TO GFT OF THE SPECIFIC ACT, OMISSION OR OTHER BASIS
GIVING RISE TO SUCH ALLEGED LIABILITY, WHICH NOTICE MUST BE GIVEN NOT LATER THAN
ONE YEAR AFTER THE LIABILITY GIVING RISE TO THE CLAIM AROSE.

 
 
19

--------------------------------------------------------------------------------

 

 
9.4
No Incidental Damages.  IN NO EVENT SHALL GFT BE LIABLE TO PROCESSOR OR ANY
THIRD PARTY FOR ANY INDIRECT, SPECIAL, CONSEQUENTIAL, OR INCIDENTAL DAMAGES, OR
FOR LOST PROFITS, LOST REVENUE, OR FAILURE TO REALIZE EXPECTED REVENUE OR
SAVINGS, ARISING UNDER THIS AGREEMENT OR RELATING TO ALL OR ANY PART OF THE
iPura FOOD SAFETY PROGRAM, THE iPura SEAL OR THE LICENSED MATERIALS, EVEN IF GFT
HAS BEEN ADVISED OF OR COULD HAVE REASONABLY FORESEEN THE POSSIBILITY OF SUCH
DAMAGES.  THE LIMITATIONS OF LIABILITY IN THIS AGREEMENT SHALL APPLY EVEN IF A
REMEDY IS DEEMED TO HAVE FAILED OF ITS ESSENTIAL PURPOSE.

 
 
9.5
Indemnification by GFT.  GFT agrees to indemnify, hold harmless and defend
Processor, its affiliates and their respective directors, officers, agents,
employees, representatives, successors, and assigns (severally and collectively
the “Processor Indemnitees”) from and against any and all liabilities, losses,
damages, claims, suits and expenses, including without limitation reasonable
attorneys’ fees, of whatever kind and nature imposed upon or incurred by or
asserted against the Processor Indemnitees relating to or arising out of any
claim, action, investigation, proceeding or suit that alleges, in whole or in
part, that the iPura Food Safety Program, or any component thereof, infringes or
violates any patents, copyrights, trade secrets, licenses or other property,
contract, personal or proprietary rights of any third party (an
“Infringement”).  In the event that the iPura Food Safety Program, or any
component thereof, is held to constitute an Infringement, GFT shall, at its
expense and in addition to any other rights or remedies available to Processor
under this Agreement, at law or in equity, (1) modify the infringing item
without impairing in any material respect its functionality or performance, so
that it is non-infringing; (2) procure for Processor the right to continue using
the infringing item; or (3) replace the infringing item with equally suitable
and functionally equivalent material.  Notwithstanding the foregoing, GFT shall
have no liability or obligation to indemnify Processor for any claim of
Infringement based upon (x) use of a superseded or altered version of the
infringing item, if such Infringement would have been avoided by the use of a
current, unaltered version of the infringing item that GFT has provided to
Processor, and in the case of a current version of the item, has notified
Processor that such new versions need to be substituted and has provided a
reasonable period of time for substitution; (y) the combination, operation, or
use of any of the iPura Food Safety Program components, the iPura Seal or the
Licensed Materials with components, hardware, or other materials not furnished
by GFT to Processor, if such Infringement would have been avoided by the proper
and lawful use of the iPura Food Safety Program components, the iPura Seal or
the Licensed Materials without such other components, hardware or other
materials; and (z) use of any of the iPura Food Safety Program components, the
iPura Seal or the Licensed Materials in a manner that violates the terms of this
Agreement.

 
 
20

--------------------------------------------------------------------------------

 

10.
PROCESSOR’S REPRESENTATIONS AND WARRANTIES  AND INDEMNIFICATION

 
 
10.1
Representations and Warranties.  Subject to Section 11.3, Processor makes the
following representations and warranties to GFT:

 
 
(a)
Processor is duly organized, validly existing and in good standing under the
laws of Vietnam. Processor has the requisite corporate authority and power to
enter into, execute and deliver this Agreement and each agreement, certificate,
document and instrument to be executed and delivered by it pursuant to or in
contemplation of this Agreement, including the SA (collectively, “Processor
Documents”) and to perform its obligations hereunder and thereunder.  The
execution, delivery and performance of this Agreement and the other Processor
Documents have been duly authorized by all necessary action of Processor.  This
Agreement and each of the other Processor Documents have been duly executed and
delivered by Processor and each constitutes a valid and binding obligation of
Processor enforceable in accordance with its terms, except as enforcement may be
limited by applicable bankruptcy, insolvency, reorganization, moratorium or
similar laws affecting creditors’ rights generally and by general principles of
equity (regardless of whether considered in a proceeding in equity or at law).

 
 
(b)
The execution, delivery and performance by Processor of this Agreement  and the
other Processor Documents, the fulfillment of and compliance with the terms and
provisions hereof and thereof and the consummation by Processor of the
transactions contemplated hereby and thereby do not and will not (with or
without notice or lapse of time, or both) conflict with or result in any
violation by Processor under any provisions of or result in acceleration,
termination, cancellation or modification of, or constitute a default under: (1)
any provision of the constitutional or other governing documents of Processor;
(2) any note, bond, mortgage, indenture, deed of trust, license, franchise,
permit, concession, contract, lease, agreement or other instrument, obligation
or agreement of any kind to which Processor is a party or by which Processor may
be bound or affected; or (3) any judgment, order, decree or statute, law,
ordinance, rule or regulation applicable to Processor, its properties or assets;

 
 
(c)
As of the execution date of this Agreement, all business licenses and approvals
necessary for  the processing of the Product, establishment and operation of the
Site and the Processor’s Plant,  and/or otherwise required in connection with or
under this Agreement to fully implement the Parties intents and purposes have
been obtained and will be maintained by Processor during the Term and each
Renewal Term;

 
 
21

--------------------------------------------------------------------------------

 

 
(d)
Processor will obtain all necessary licenses, approvals and permissions from the
relevant Vietnamese Authority for environmental protection, safety and hygiene
and any other matter related to Product processing, Processor's Plant and the
Site, and complete all other necessary measures in pursuance thereof, including
but not limited to maintenance of such approvals, etc. at all times during the
Term and each Renewal Term;

 
 
(e)
Any and all matters concerning this Agreement can be performed and effected in a
completely legal manner and will be performed and effected in a completely legal
manner;

 
 
(f)
In order to smoothly perform and effect this Agreement, all necessary
interactions with the relevant Vietnamese Authority will occur on a continual
basis;

 
 
(g)
Processing the Product and other work related to this Agreement and the SA shall
be clearly separated from the other work and businesses of the Processor, and
the results and accounting under this Agreement shall be administered
independently and in accordance with the laws of Vietnam consistent with
accounting standards established by the International Accounting Standards Board
(IASB);

 
 
(h)
No claim, lien or action exits or is threatened against it that would interfere
in the business operations of the Processor and affect the Site and/or the
Processor’s Plant;

 
 
(i)
Only the Product ordered by Buyer will be delivered to the GFT work area at the
Site;

 
 
(j)
Product delivered to the GFT work area will be free of antibiotics or other
drugs not approved for food under any applicable Governmental Authority, such as
but not limited  to the FFDCA; and

 
 
(k)
All Treated Product will be packaged and its packaging labeled in conformance
with the descriptions and requirements set forth in each respective purchase
order and the applicable laws of Vietnam and all applicable Governmental
Authority, such as but not limited to the FPLA.

 
 
22

--------------------------------------------------------------------------------

 

 
10.2
Indemnification by Processor.  Processor agrees to indemnify, hold harmless and
defend GFT, its affiliates and their respective directors, officers, agents,
employees, representatives, successors, and assigns (severally and collectively
the “GFT Indemnitees”) from and against any and all liabilities, losses,
damages, claims, suits and expenses, including without limitation reasonable
attorneys’ fees, of whatever kind and nature imposed upon or incurred by or
asserted against the GFT Indemnitees relating to or arising out of a breach of
this Agreement by Processor.  Processor shall pay all costs and damages finally
awarded against the GFT Indemnitees in such an action provided that GFT gives
Processor prompt written notice of such claim, reasonable assistance and sole
authority to defend and settle such claim.  Processor shall pay GFT’s reasonable
expenses associated with providing such assistance.

 
11. 
MISCELLANEOUS

 
 
11.1
Independent Contractors.  The relationship of GFT to Processor is that of an
independent contractor, and this Agreement shall not constitute, or be deemed to
constitute, either party as an employee, agent, partner or joint venturer of the
other for any purpose.  Neither party has the right or authority under this
Agreement to assume or to create any obligation or responsibility on behalf of
the other party.

 
 
11.2
Non-solicitation.  During the Term, each Renewal Term and for one (1) year
thereafter, neither party will hire nor directly approach, counsel, or attempt
to induce any person who is then in the employ of or an independent contractor
of the other party, to leave the other party’s employment or engagement, without
the other party’s prior written consent.  This restriction shall not be deemed
to prohibit the placement of advertisements addressed to the general public in
newspapers or trade publications nor the hiring of an applicant in response to
such advertisement.

 
 
11.3
Force Majeure. If either party is affected by Force Majeure, it shall
immediately notify the other party in writing of the nature and extent thereof.

 
 
(i)
Neither party shall be deemed to be in breach of this Agreement, or otherwise be
liable to the other, by reason of any delay in performance, or non-performance,
of any of its obligations hereunder to the extent that such delay or
non-performance is due to any Force Majeure of which it has notified the other
party in writing; and the time for performance of that obligation shall be
extended accordingly by the Parties.

 
 
23

--------------------------------------------------------------------------------

 

 
(ii)
In the event that GFT determines that a material adverse effect on the execution
of Processor’s obligations under this Agreement has continued for at least sixty
(60) consecutive days after the Force Majeure first occurred, and that GFT
cannot realize the purpose for which it entered into this Agreement, GFT  shall
have the right to immediately terminate this Agreement by delivering written
notice to the Processor without obligation to pay any compensation to the
Processor.

 
 
11.4
Equitable Relief.  Because Processor’s breach of any of its obligations set
forth in Sections 7 or 8 will irreparably harm GFT and substantially diminish
the value of its proprietary rights, Processor agrees that if it breaches any of
its obligations under Sections 7 or 8, GFT shall, without limiting its other
rights or remedies, be entitled to equitable relief (including, but not limited
to, injunctive relief) to enforce Processor’s obligations and to protect GFT’s
proprietary rights without being required to post a bond.

 
 
11.5
Governing Law; Language.

 
 
(a)
This Agreement shall be construed and interpreted in accordance with the laws of
the United States of America and the State of California, excluding their choice
of law rules.

 
 
(b)
The Parties shall use their best efforts to settle amicably through negotiations
any question, dispute, controversy, difference or claim arising out of or
relating to this Agreement or the breach, termination or validity thereof
(“Dispute”).

 
 
(c)
If the Dispute is not settled amicably through negotiations, such Party may give
a notice of such Dispute ("Notice of Dispute") to the other Party specifically
referring to this Section and giving brief particulars of the Dispute.

 
 
(d)
If such Dispute is not settled through further negotiations within thirty (30)
days of the date of service of such Notice of Dispute, it shall be referred to
and finally resolved by the Singapore International Arbitration Centre (“SIAC”)
in accordance with its practice rules and regulations then in force. Where the
Dispute is referred to SIAC, the arbitration shall be conducted in English and
presided over by three (3) arbitrators, one each to be appointed by each Party
hereto and a third to be appointed with the mutual agreement of both Parties,
failing which the third arbitrator shall be appointed by the Chairman of SIAC.

 
 
24

--------------------------------------------------------------------------------

 

 
(e)
During and without prejudice to the arbitration process, this Agreement shall
continue to be performed.

 
 
(f)
Any award or decision of any arbitration under this Section shall be binding and
enforceable against the Parties contemplated by the said award or decision, and
costs shall be borne equally unless SIAC determines otherwise at its discretion.

 
 
(g)
The language of this Agreement and all related documentation shall be the
American usage of the English language and the parties hereby agree that the
English language version of this Agreement shall control for all purposes and
shall be valid and enforceable notwithstanding any translation into a language
other than English.

 
 
11.6
UN Convention on Contracts for Sale of Goods.  The Parties expressly agree that
the United Nations Convention on Contracts for the International Sale of Goods
shall not apply to this Agreement.

 
 
11.7
Export/Import Restrictions.  The Parties shall comply with and shall fully
cooperate with each other in complying with any Governmental Authority,
including the relevant  laws and regulations of Vietnam  in relation to  the
exportation and importation of the iPura Food Safety Program, the iPura Seal
and/or Licensed Materials, and to each Party’s performance under this Agreement
including, without limitation, obtaining all necessary licenses, permits and/or
approvals necessary for the import, export, provision or use of the iPura Food
Safety Program, the iPura Seal and/or the Licensed Materials.

 
 
11.8
Duty to promptly inform. Processor shall immediately notify GFT if it becomes
aware of any condition, law, rule or regulation in Vietnam, proposed or enacted,
which might or in fact does hinder, restrict or adversely affect (1) the
installation and/or operation of the iPura Food Safety Program on the Site or
(2) Processor’s performance of its obligations under this Agreement and/or the
SA. In such a case, Processor and GFT shall attempt to resolve the matter with
the objective of finding a mutually acceptable alternative solution to enable
Processor to fulfill its obligations under this Agreement. If Processor and GFT
cannot reach a mutually acceptable resolution promptly after Processor's
notification to GFT of such condition, rule and/or regulation, GFT may at its
own discretion terminate this Agreement in accordance with Section 6 hereof.

 
 
25

--------------------------------------------------------------------------------

 

 
11.9
Exclusivity. During the Term and any Renewal Term, Processor shall not explore,
discuss or reach an agreement with other companies for doing a business or a
project in Vietnam and/or other countries in the South-East Asia region which is
of a similar nature or business to that of GFT's iPura Supplier Program.

 
During the Term and any Renewal Term, Processor shall not to be associated with,
either alone or in conjunction with others, any person or business entity other
than GFT in the manufacture, sale, export, importation, advertisement or other
dealings of or relating to products and/or services that are identical or
similar in formulation with the iPura System, or which bear any name, mark or
design similar to, capable of being confused with or otherwise resembling GFT's
Properties and GFT's IP.
 
11.10
Notices.  All notices, requests or demands permitted or required to be sent
under this Agreement shall be in writing and sent by facsimile, registered mail,
overnight mail, courier service, or hand delivery.  Notice, request or demand,
as appropriate, shall be deemed to have been given upon the earlier of the date
of actual receipt or three (3) days after the date of mailing if sent by
registered or overnight mail.  Unless changed upon proper notice, notices,
requests and demands shall be sent to the addresses set forth below:

 
If to Processor:
If to GFT:
   
FIMEX VN Sao Ta Foods Joint Stock Company
Global Food Technologies, Inc.
   
Km 213 National Road, Ward 2, Soc Trang
113 Court Street
City , Soc Trang Province,
 
Vietnam._______________________________
Hanford, CA  90230
   
_______________________________
Facsimile: (559) 589-0111
   
Facsimile: 008479822122-008479825665_____
Attn:  Keith Meeks, CEO and President
_______________________________
     
Attn:                                                      
 



11.11
Severability.  At any time, if any provision in this Agreement is held to be
invalid, illegal or unenforceable pursuant to applicable law, such provision
shall be severable and distinct from other provisions and the validity, legality
and enforceability of the remaining provisions shall not be affected.
Furthermore, the Parties shall use their best efforts to arrive at a new
provision or clause consistent with the overall intent and objectives of this
Agreement.

 
 
26

--------------------------------------------------------------------------------

 

If any provision of this Agreement is or becomes prohibited or unenforceable in
any jurisdiction and is ineffective as to that jurisdiction to the extent of the
prohibition or unenforceability.  That does not invalidate the remaining
provisions of this Agreement nor affect the validity or enforceability of that
provision in any other jurisdiction.
 
11.12
Waiver.  The waiver by either Party of any default or breach of this Agreement
shall not constitute a waiver of any other or subsequent default or breach.
Furthermore, no failure to exercise or delay in exercising any right, power or
remedy under this Agreement operates as a waiver.  A single or partial exercise
or waiver of the exercise of any right, power or remedy does not preclude any
other or further exercise of that or any other right, power or remedy.  A waiver
is not valid or binding on the Party granting that waiver unless made in
writing.

 
11.13
Captions; Singular and Plural; Gender.  Captions are included in this Agreement
only for convenience of the parties and not for purposes of interpretation of
this Agreement.  When required by the context of this Agreement, the singular
shall include the plural and the plural the singular.  Similarly, all references
to the masculine, feminine or neuter also include the other genders, as the
context requires.

 
11.14
Assignment.  Neither Party may assign this Agreement without the prior written
consent of the other Party, which consent will not to be unreasonably
withheld.  Any attempt to assign this Agreement without the other Party's
written consent will be void.  Notwithstanding the foregoing, either Party may
assign this Agreement without consent to any parent, subsidiary, or affiliate of
such Party, or to the surviving entity resulting from any merger, acquisition,
or consolidation involving such Party, so long as (1) the assignee agrees in
writing to be bound by the terms of the Agreement; (2) Processor, if it is the
assignor, agrees to remain bound by Sections 7 and 8 of this Agreement; (3) the
assignor provides thirty (30) days advance written notice of such assignment to
the other Party; and (4) Processor’s assignee is not a Direct Competitor of GFT
or any parent, subsidiary, or affiliate of GFT.  GFT may delegate any of its
rights or responsibilities hereunder to any parent, subsidiary, or affiliate of
GFT.

 
 
27

--------------------------------------------------------------------------------

 

11.15
Entire Agreement; Amendment.  This Agreement sets forth the complete agreement
between the Parties with respect to the iPura Food Safety Program and supersedes
all previous and contemporaneous agreements (other than the SA, executed
concurrently herewith, which is the second component of the iPura Supplier
Program), correspondence, discussions, understandings and representations,
whether written or oral, with respect to the iPura Food Safety Program.  This
Agreement may not be modified, supplemented, or amended except in writing signed
by an authorized representative of each party.  It is expressly agreed that all
terms and conditions on purchase order documents prepared or issued by Processor
that are inconsistent with the provisions of this Agreement or the SA shall be
null and void.

 
11.16
Counterparts and Facsimile Transmission Signatures.  This Agreement may be
executed in one or more counterparts, each of which shall for all purposes be
deemed an original and all of which together shall constitute one and the same
instrument.  Facsimile or photocopied signatures on such counterparts shall be
deemed the same as original signatures.

 
11.17
Survival.  In addition to any accrued but unpaid payment obligations existing at
the time of expiration or termination of this Agreement, the following Sections
and provisions shall survive expiration or termination of this Agreement: 1,
6.3(c), 6.4, 7, 8, 9.2-9.5, 10 and 11.

 
11.16
Parties Affected.  This Agreement shall be binding upon and inure to the benefit
of the Parties, their representatives, and their permitted successors and
assigns. The action of any officer, partner, agent or other representative of
any Party shall be deemed to be the action of said Party.

 
11.17
Authority to Execute.  EACH PERSON EXECUTING THIS AGREEMENT ON BEHALF OF ANY
PARTY HERETO WHICH IS AN ENTITY (PARTNERSHIP, CORPORATION, TRUST, ETC.), WHETHER
AS A PARTNER, OFFICER, TRUSTEE, ATTORNEY-IN-FACT, AGENT OR OTHERWISE OF SUCH
ENTITY, REPRESENTS AND WARRANTS TO THE OTHER PARTY, AS AN INDUCEMENT TO THE
OTHER PARTY TO EXECUTE THIS AGREEMENT, THAT: (1) SUCH PERSON OCCUPIES THE OFFICE
OR POSITION INDICATED AFTER HIS OR HER NAME, HAVING BEEN DULY ELECTED OR
APPOINTED TO SUCH OFFICE OR POSITION;  (2) SUCH ENTITY IS IN GOOD STANDING IN
THE JURISDICTION OF ITS ORGANIZATION;  (3) THE EXECUTION AND DELIVERY OF THIS
AGREEMENT AND ALL DOCUMENTS (IF ANY) REQUIRED TO BE EXECUTED IN CONNECTION WITH
IT, AND THE PERFORMANCE OF SUCH ENTITY’S COVENANTS AND OBLIGATIONS UNDER THIS
AGREEMENT AND SUCH DOCUMENTS, HAVE BEEN DULY AUTHORIZED BY ALL NECESSARY
CORPORATE, PARTNERSHIP, TRUST OR OTHER ACTION, AS APPROPRIATE; AND (4) WHEN
EXECUTED BY SUCH PERSON IN THE CAPACITY INDICATED AFTER HIS OR HER NAME, THIS
AGREEMENT AND SUCH DOCUMENTS WILL BE FULLY BINDING ON SUCH ENTITY ACCORDING TO
THEIR TERMS.

 
 
28

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be executed
by their duly authorized representatives as of the date first set forth above.
 
GLOBAL FOOD TECHNOLOGIES, INC.,
 
Sao Ta Foods Joint Stock Company ( FIMEX VN)
     
By:
   
By:
       
Its:
   
Its:
 

 
 
29

--------------------------------------------------------------------------------

 

EXHIBIT A
 
iPura Seal
 
[ex10-15_logo.jpg]

--------------------------------------------------------------------------------


 
30

--------------------------------------------------------------------------------

 